UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7076


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD BERNARD WALKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Frank D. Whitney,
Chief District Judge.   (3:04-cr-00074-FDW-CH-1; 3:16-cv-00451-
FDW)


Submitted:   February 28, 2017            Decided:   March 9, 2017


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Bernard Walker, Appellant Pro Se.     Elizabeth Freeman
Greene, Assistant United States Attorney, Charlotte, North
Carolina, Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ronald Bernard Walker seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.                 28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief    on    the    merits,      a    prisoner          satisfies     this   standard       by

demonstrating         that     reasonable            jurists     would       find    that     the

district       court’s      assessment       of       the    constitutional          claims    is

debatable      or     wrong.        Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Walker has not made the requisite showing.                           Accordingly, we deny

Walker’s motion for a certificate of appealability and dismiss

the   appeal.          We    deny    as     moot      Walker’s       motion     to    expedite

decision.       We dispense with oral argument because the facts and

legal    contentions         are    adequately             presented    in    the    materials

                                                 2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3